DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed May 10, 2022, are acknowledged. Claims 1, 8, 11, 15-17 and 19-20 are amended. Claim 9 is canceled. No new matter has been added. Claims 1-8 and 10-20 are pending and currently considered in this office action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-7, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander (previously cited, “Structural, mechanical and in vitro characterization of individually structured Ti–6Al–4V produced by direct laser forming”).
Regarding Claim 1, Hollander discloses a method comprising the step of: 
forming a porous structure utilizing a metallic material by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication (see Abstract; see direct laser forming of a Ti alloy reads on direct metal fabrication and solid free-form fabrication), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation by rapid manufacturing of porous structure comprising micro-particles attached to said porous structure; see Pg. 956, Col. 2, Section 2.1). 
One of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure would increase the bond strength between the micro-particles and said porous structure; additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed and therefore no substantial reduction in surface area. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01); and 
selecting a time and temperature for the thermal treatment, wherein the time is about 30 minutes to about 300 minutes and the temperature is about 1000 degrees C. to about 1100 degrees C (Pg. 956, Col. 2, Sect. 2.1; 950C for 30 minutes reads on the claimed limitations; 950C reads on the broadest most reasonable interpretation of ‘about 1000C’). 
Additionally, Applicant has not provided criticality for this temperature range, and it would be obvious to one of ordinary skill in the art to use the claimed temperature range for thermal treatment because these temperatures are well-known in the art for heat treating of titanium alloys. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 2, Hollander discloses an identical thermal treatment to that claimed (see above), and while Hollander does not expressly disclose an average micro-particle diameter to neck diameter ratio greater than 1 and less than 5, it would be obvious to one of ordinary skill in the art that the thermal treatment produce the claimed feature. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 4, Hollander has selected a thermal treatment which reads on the claimed thermal treatment (see Claim 1 above, see Pg. 956, Col. 2, Sect. 2.1) and which is configured to improve the bonding between said plurality of micro-particles and said porous structure (see Pg. 956, Col. 2, Section 2.1; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure would increase the bond strength between the micro-particles and said porous structure). Because the selection of thermal treatment is identical to that claimed, it further would be obvious that the thermal treatment of Hollander would also be configured to at least substantially preserve a desired roughness and friction of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5, Hollander has selected a thermal treatment which reads on the claimed thermal treatment (see Claim 1 above, see Pg. 956, Col. 2, Sect. 2.1) and which is configured to improve the bonding between said plurality of micro-particles and said porous structure (see Pg. 956, Col. 2, Section 2.1; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure would increase the bond strength between the micro-particles and said porous structure). Because the selection of thermal treatment is identical to that claimed, it further would be obvious that the thermal treatment of Hollander would also be configured to increase the roughness of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 6, Hollander discloses wherein the plurality of micro-particles comprises a powder selected from metal (see Abstract, see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation of porous structure comprising micro-particles of Ti alloy attached to said porous structure).

Regarding Claim 7, Hollander discloses wherein the metallic material is selected from titanium alloy (see Abstract).

Regarding Claim 12, Hollander discloses a particular time and temperature for a thermal treatment and a specific powder size, and as such a specific size of the plurality of micro-particles (Pg. 956, Col. 2, Sect. 2.1). Therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment conditions have been determined for this specific range of micro-particles; additionally, it would be obvious to one of ordinary skill in the art that the thermal treatment conditions were chosen based on the diffusion coefficient of the plurality of micro-particles, as the thermal treatment homogenizes the structure (see also Pg. 956, Col. 2, Sect. 2.1).

Regarding Claim 13, Hollander discloses a particular shape of the porous structure (see Fig. 2) which comprises a specific aspect ratio. Hollander discloses a thermal treatment particularly suited for these structures, and for which is identical to the thermal treatment claimed (see Claim 1 above); therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment of Hollander has been determined for and is based on the aspect ratio of the porous structure.

Regarding Claim 14, Hollander discloses parts particularly suited for bone tissue ingrowth, which one of ordinary skill in the art would appreciate requires particular surface frictions and roughnesses to perform the function properly (see Pg. 961, Para. 2). Hollander discloses a thermal treatment particularly suited for these structures, and for which is identical to the thermal treatment claimed (see Claim 1 above); therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment of Hollander has been determined for and is based on the friction properties of the surface of the porous structure such that after the thermal treatment, the surface friction is still suitable for an osteoblast (see Pg. 961, para. 4).

Claims 3, 10-11 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander, as applied to claim 1 above, in further view of Stamp (previously cited, and cited by Applicant in IDS filed July 16, 2019, “The development of a scanning strategy for the manufacture of porous biomaterials by selective laser melting”).
Regarding Claim 3, Hollander does not disclose wherein the thermal treatment is selected from the group consisting of high vacuum furnace treatment, resistive heat treatment, radiative heat treatment, electron beam scanning, laser beam scanning, and a combination thereof. 
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 

Regarding Claim 10, Hollander does not discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure.
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4; this reads on the claimed limitation of performed in a vacuum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 
 

	Regarding Claim 11, Hollander does not disclose wherein the thermal treatment is performed in a vacuum or inert gas furnace with oxygen partial pressure below about 0.02 torr.
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4; this reads on the claimed limitation of performed in a vacuum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 

Regarding Claim 15, Hollander discloses wherein the thermal treatment is identical that claimed. Additionally, one of ordinary skill in the art would appreciate that Hollander requires particular surface frictions and roughnesses for the produced part so that it may properly function as an osteoblast (see Pg. 961, Para. 2). For example, Stamp further teaches wherein micro surface roughness promotes osteo-integration and that rough surface topography enhances bone in growth structure (see Stamp, Pg. 1845, Col. 2, Para. 2).
Because the heat treatment of Hollander is well suited to providing an osteoblast with the required surface and roughness properties, and therefore friction values, it would be obvious to one of ordinary skill in the art that the thermal treatment has been designed to at least preserve or increase the surface roughness and friction properties. Additionally, it would be obvious that the thermal treatment of Hollander produced these claimed results of at least a friction value substantially the same as before heat treatment because the thermal treatment is identical to that of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Hollander does not expressly disclose designing the thermal treatment by determining a friction value of said porous structure prior to treatment, determining a friction value of said porous structure subsequent to treatment, and adjusting the time and temperature of said treatment until the friction value prior to treatment is at least substantially the same as the friction value subsequent to treatment, but it would have been obvious and routine skill in the art for Hollander to have used this method of trial and error, or stasticial process control, for having obtained the disclosed thermal treatment because they are extremely common techniques and well-known in the art.

Regarding Claims 16-17, Hollander discloses wherein the thermal treatment is identical to that claimed. Additionally, one of ordinary skill in the art would appreciate that Hollander requires particular surface frictions and roughnesses for the produced part so that it may properly function as an osteoblast (see Pg. 961, Para. 2). For example, Stamp further teaches wherein micro surface roughness promotes osteo-integration and that rough surface topography enhances bone in growth structure (see Stamp, Pg. 1845, Col. 2, Para. 2).
Because the heat treatment of Hollander is well suited to providing an osteoblast with the required surface and roughness properties, and therefore friction values, it would be obvious to one of ordinary skill in the art that the thermal treatment has been designed to at least preserve or increase the surface roughness and friction properties. Additionally, it would be obvious that the thermal treatment of Hollander produced these claimed results of (Claim 16) a friction value greater than before heat treatment, or further (Claim 17) a friction value within 0-15% of the friction value before heat treatment, because the thermal treatment is identical to that of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Hollander does not expressly disclose designing the thermal treatment by determining a friction value of said porous structure prior to treatment, determining a friction value of said porous structure subsequent to treatment, and adjusting the time and temperature of said treatment until the friction value subsequent to treatment is higher than said friction value prior to treatment, but it would have been obvious and routine skill in the art for Hollander to have used this method of trial and error, or stasticial process control, for having obtained the disclosed thermal treatment because they are extremely common techniques and well-known in the art.

Regarding Claim 18, Hollander in view of Stamp disclose wherein the porous structure comprises a desired friction value in order to produce a proper osteoblast (see Claim 17 above). Therefore, the porous structure would necessarily comprise a coefficient of friction when said porous structure is articulated against an analogue component. Examiner notes that the claim as currently written does not positively require the porous structure to be articulated against an analogue component.

	Regarding Claim 19, Hollander in view of Stamp do not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.

Claim 19 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of Stamp, as applied to Claim 17 above, and further in view of Liu (previously cited, US 20090326674 A1).
	Regarding Claim 19, Hollander and Stamp do not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.
Furthermore, Liu discloses wherein the inclined plane method is particularly suitable for a porous sintered titanium structure (see para. [0026]; one of ordinary skill in the art would appreciate that ASTM D4518-91 refers to the inclined plane method of measuring surface roughness and friction coefficients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the standard inclined plane method of measuring, particularly ASTM D4518-91, as taught by Liu, for the invention disclosed by Hollander and Stamp. One would be motivated to use this method because it is particularly suited for porous sintered titanium structures (see teaching above).

Claims 1-8, 10-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo (previously cited, US 4,331,477 A) in view of Keser (previously cited, US 20030058605 A1).
Regarding Claim 1, Kubo discloses a method comprising the step of: 
forming a porous structure utilizing a metallic material (see Abstract), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68). 
One of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. 
Additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Kubo further discloses selecting a time and temperature for the thermal treatment, wherein the time is about 30 minutes to about 300 minutes and the temperature is about 1000C to about 1100 C (see Abstract; see Col. 5, lines 12-14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
	Kubo discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

Regarding Claim 2, Kubo in view of Keser are silent towards the micro-particle diameter to neck diameter ratio. However, the process is obvious over Kubo and Keser (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the process of Kubo and Keser also exhibit the same micro-particle diameter to neck diameter ratios. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Regarding Claim 3, Kubo discloses wherein the thermal treatment is selected from the group consisting of high vacuum furnace treatment, resistive heat treatment, radiative heat treatment, electron beam scanning, laser beam scanning, and a combination thereof (Col. 5, lines 7-9; it would have been obvious that the heat treatment in vacuum or inert gas be carried out in a high vacuum furnace, by resistive heat treatment, or by radiative heat treatment, as these are very well-known and routine devices in the art for heat treatment and vacuum heat treatment).

	Regarding Claim 4, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while at least substantially preserving a desired roughness and friction of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore preserve a desired roughness and friction of said porous structure; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 5, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while increasing the roughness of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore increase roughness and friction of said porous structure; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

	Regarding Claim 6, Kubo in view of Keser discloses wherein the plurality of micro-particles comprises a powder selected from the group consisting of metal, ceramic, metal-ceramic (cermet), glass, glass-ceramic, polymer, composite and combinations thereof (see Abstract of Kubo; one of ordinary skill in the art would appreciate that Ti or Ti-Al micro-particles (metal particles) would exist attached to the porous preform as particles which did not fully melt after the first heat treatment; see Keser para. [0027]; one of ordinary skill in the art would appreciate that rapid prototyping techniques for forming porous structures, such as selective laser sintering and solid freeform fabrication, would also comprise these micro-particles attached to the porous perform after formation, as also appreciated by the definition of the instant invention - see instant specification, para. [0040]).

	Regarding Claim 7, Kubo discloses wherein the metallic material is selected from the group consisting of titanium, titanium alloy, and combinations thereof (see Abstract, Col. 3, line 53).

Regarding Claim 8, Kubo discloses wherein the porous structure comprises titanium alloy (see Abstract, Col. 3, line 53), and the temperature of the thermal treatment of the titanium alloy structure is between greater than about 1050 degrees C (see Abstract; see Col. 5, lines 12-14; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

	Regarding Claim 10, Kubo discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace).

	Regarding Claim 11, Kubo discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace with oxygen partial pressure below about 0.02 torr (Col. 5, lines 7-9).

	Regarding Claim 12, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the size of the plurality of micro-particles and the solid-state diffusion coefficient of the plurality of micro-particles (see Abstract and Col. 5, lines 18-19; one of ordinary skill in the art would appreciate that the temperature range has been chosen and is well suited for particular powder particles, such as those of 200 mesh as disclosed by Kubo; see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate this temperature range has been chosen in consideration of the solid-state diffusion of aluminum and titanium, such that the mechanical properties improve but the surface area does not change; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps; further, it would be obvious to one of ordinary skill in the art that Kubo has chosen these temperatures and times in consideration of the parameters claimed, and that they are not arbitrary choices because Kubo discloses a type and size of powder; to be clear, all process limitations have been met by the second heat treatment of Kubo).

	Regarding Claim 13, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the desired aspect ratio of the porous structure (see Col. 5, lines 13-15 and lines 18-20; one of ordinary skill in the art would appreciate that Kubo has chosen the claimed time and temperature which is suitable for a powder of a particular size and for a particular shape of porous structure (see also Col. 9, lines 15 and 64-65), which reads on the claimed limitation for aspect ratio of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices because Kubo discloses a type and size of powder, and shape of the porous structure; to be clear, all process limitations have been met by the second heat treatment of Kubo).

	Regarding to Claim 14, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and it would be obvious that the conditions are also therefore chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices because Kubo chooses specific surface areas and porosity; to be clear, all process limitations have been met by the second heat treatment of Kubo).

Regarding Claim 20, Kubo discloses a method comprising the step of: 
forming a titanium alloy porous structure utilizing a metallic material (see Abstract and Col. 3, line 53), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01); 
wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace); and 
selecting a time and temperature for the thermal treatment, wherein the time is between 30 minutes to 300 minutes and the temperature is about 1050 degrees C (see Abstract; see Col. 5, lines 12-14; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05), and wherein
the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices; to be clear, all process limitations have been met by the second heat treatment of Kubo).
	Kubo further discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

 	Claim 2 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Keser, as applied to claim 1, and in further view of Esen (previously cited, “PRODUCTION AND CHARACTERIZATION OF POROUS TITANIUM ALLOYS’’).
	Regarding Claim 2, Kubo in view of Keser are silent towards the micro-particle diameter to neck diameter ratio. However, the process is obvious over Kubo and Keser (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the process of Kubo and Keser also exhibit the same micro-particle diameter to neck diameter ratios. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	Furthermore, Esen teaches wherein a sintered materials’ strength may be correlated with the square of the neck to diameter ratio (Pg. 75, see also equation 2.21) such that when the ratio of the neck to diameter is close to 1, such as 0.95 (this would give a diameter to neck ratio of 1.05, which is greater than 1), the materials’ strength may be high.
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an average micro-particle diameter to neck diameter ratio of near 1, such as 0.95 and greater than 1, as taught by Esen, for the invention disclosed by Kubo and Keser. One would be motivated to have this ratio in order to produce a sintered part that is porous but also with a high strength (see teaching by Esen above).

Claims 4-5, and 14 are alternatively rejected, and Claims 15-19 are rejected, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Keser, as applied to Claim 1, and further in view of McCracken (previously cited, US 20090193637 A).
Additionally, Claim 20 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo (previously cited, US 4,331,477 A) in view of Keser (previously cited, US 20030058605 A1) and McCracken (previously cited, US 20090193637 A).
Regarding Claim 4, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while at least substantially preserving a desired roughness and friction of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore preserve a desired roughness and friction of said porous structure; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Further, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo for which the surface area remains unchanged, to either at least preserve or increase the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

Regarding Claim 5, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while increasing the roughness of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore increase roughness and friction of said porous structure; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Further, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo for which the surface area remains unchanged, to either at least preserve or increase the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

Regarding to Claim 14, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices; to be clear, all process limitations have been met by the second heat treatment of Kubo).
Additionally, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heat treatment conditions of Kubo for which the surface area remains unchanged, would take into account the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken, because McCracken demonstrates that it is well-known in the art to preserve the roughness present in the porous structure for proper capacitor construction (see teaching above).

	Regarding Claims 15-17, Kubo discloses wherein the selecting step comprises determining a surface area value of said porous structure prior to treatment, determining a surface value of said porous structure subsequent to treatment, adjusting the time and temperature of said treatment until the surface value prior to treatment is at least substantially the same as the surface value subsequent to treatment (see Col. 4, lines 64-68 and Col. 5, lines 10-14; Kubo has determined that these treatment temperatures and time give the desired effect of unchanged surface area; see also examples in Table 1; further it is routine skill in the art to obtain and adjust thermal treatment conditions by means of trial and error, as well as by statistical process and control).
	Kubo does not expressly disclose wherein this selection of the thermal treatment parameters are determined from the trial and error, or statistical process and control, for obtaining (Claim 15) an unchanged friction value, for obtaining (Claim 16) an increased friction value, nor for obtaining (Claim 17) a friction value within 0-15% of the porous structure prior to thermal treatment.
However, McCracken teaches wherein it is well-known in the art that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo for which the surface area remains unchanged, to either (Claim 15) preserve, (Claim 16) increase, or further (Claim 17) preserve within 0-15%, the surface roughness and friction value (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

	Regarding Claim 18, Kubo in view of McCracken disclose wherein the porous structure comprises a desired friction value in order to produce proper capacity construction (see Claim 17 above). Therefore, the porous structure would necessarily comprise a coefficient of friction when said porous structure is articulated against an analogue component. Examiner notes that the claim as currently written does not positively require the porous structure to be articulated against an analogue component.

	Regarding Claim 19, Kubo does not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.

Regarding Claim 20, Kubo discloses a method comprising the step of: 
forming a titanium alloy porous structure utilizing a metallic material (see Abstract and Col. 3, line 53), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01); 
wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace); and 
selecting a time and temperature for the thermal treatment, wherein the time is between 30 minutes to 300 minutes and the temperature is between about 800 degrees C. and about 1200 degrees C (see Abstract; see Col. 5, lines 12-14; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05), and wherein
the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices; to be clear, all process limitations have been met by the second heat treatment of Kubo).
Additionally, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heat treatment conditions of Kubo for which the surface area remains unchanged, would take into account the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken, because McCracken demonstrates that it is well-known in the art to preserve the roughness present in the porous structure for proper capacitor construction (see teaching above).

	Kubo further discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

Claim 19 is alternatively rejected, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Keser and McCracken, as applied to Claim 17, and further in view of Liu (previously cited, US 20090326674 A1).
	Regarding Claim 19, Kubo does not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.
Furthermore, Liu discloses wherein the inclined plane method is particularly suitable for a porous sintered titanium structure (see para. [0026]; one of ordinary skill in the art would appreciate that ASTM D4518-91 refers to the inclined plane method of measuring surface roughness and friction coefficients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the standard inclined plane method of measuring, particularly ASTM D4518-91, as taught by Liu, for the invention disclosed by Kubo. One would be motivated to use this method because it is particularly suited for porous sintered titanium structures (see teaching above).

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.

Regarding Hollander:
Applicant argues that Hollander does not anneal with regard to the presence of microparticles. Applicant argues Hollander removes unbonded microparticles by sandblasting, and that sandblasting removes surface area. 
These arguments are not found persuasive. 
The claims require that the surface area remain unchanged from thermal treatment. Sandblasting or mechanical removal at room temperature, or removal outside of thermal treatment, is still allowed by the claim language.

Applicant argues that Hollander does not appreciate retaining microparticles to provide more surface area for bone cells. Applicant argues the heat treatment of Hollander would reduce surface area.
This argument is not found persuasive.
The thermal treatment and process of Hollander is the same as claimed, therefore, one of ordinary skill in the art would appreciate that the process result in the same amount of unchanged surface area. Further, arguments of council cannot take the place of evidence on the record. Additionally, in regards to bone growth, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Regarding Kubo and Keser:
Applicant argues that Kubo and Keser do not appreciate how to handle microparticles. Applicant argues that Kubo does not disclose the temperature range of 1000-1100C for the indicated time to increase bond strength without reducing surface area of the porous structure. 
This argument is not found persuasive.
Kubo discloses 5-60 minutes within a range of 700-1300C reads on the claimed temperatures of about 30-300 minutes at about 1000-1100C. Regards to the argument of appreciation of microparticles, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Applicant argues Keser and Kubo are directed to electronic products, and a different field than the present invention. Applicant argues that Keser is not concerned with microparticles.
This argument is not found persuasive. 
Both Keser and Kubo are related to porous structures for electronic parts (capacitors). Both Kubo and Keser is particularly interested in forming porous structures with proper pore and surface area control. Applicant has not positively recited claim limitations directed towards medical implants.
Regards to the argument of appreciation of microparticles, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esen 2009 (previously cited, “Characterization of loose powder sintered porous titanium and Ti6Al4V alloy”): teaches average neck to average particle diameter ratios for heat treatment at different temperatures (see Fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735